AFFIRM; Opinion Filed November 5, 2012.




                                                In The
                                 nizrt rif i\ppeati
                          Fifth Jitrirt nf Jixai tt attw5
                                        No. 05-i 1-00978-CR
                                        No. 05-1 1-00979-CR
                                        No. 05-1 1-00981-CR


                              RYAN SCOTT MIRAC[E, Appellant
                                                   ‘J.



                                TIlE STATE OF TEXAS, Appeilee


                       On Appeal from the 439th Judicial District Court
                                   Rockw all County, Texas
                      Trial Court Cause Nos. 2-11-85, 2-11-86, and 2-11-88


                                            OPINION
                        Before Justices O’Neill, FitzGerald, and Lang-Miers
                                  Opinion By Justice Lang-Miers

          Appellant Ryan Scott Miracle, one of several accomplices, was charged with three counts

of aggravated robbery. Appellant entered an open plea of guilty in all three cases and was sentenced

by the trial court to concurrent sentences of eight years in prison in each case. In one issue on appeal

appellant argues that his pleas were involuntary. We resolve appellant’s sole issue against him and

affirm.

          Appellant argues that his guilty pleas were not made knowingly and voluntarily because

(1) the indictments allege the use of a “BB gun” and “BB Shotgun,” which are not deadly weapons;

and (2) he only furnished the vehicle used in the robberies and “did not himself use or exhibit any
weapon.” Stated differently, appellant argues that his pleas to the charges of aggravated robbery

were not entered knowingly and voluntarily because he “did not use or exhibit any weapon at all

[and] the weapon used by others was not a firearm or deadly.” In a related argument, appellant also

complains that the trial court’s admonishment “failed to correctly state the law” because without the

deadly weapon findings appellant could have been found guilty of the lesser included offense of

robbery and “straight probation would have become a punishment option.”

        To the extent that appellant is complaining about a substantive defect in the indictment, he

has waived this complaint by not raising it before his guilty plea. See Tux. CODE CRIM, PRoc. ANN.

art. 1.14(b) (West 2005) (“If the defendant does not object to a defect, error, or irregularity of form

or substance in an indictment or information before the date on which the trial on the merits

commences, he waives and forfeits the right to object to the defect, error, or irregularity and he may

not raise the objection on appeal or in any other postconviction proceeding.”); Jack v. State, 871
S.W.2d 741, 743 (Tex. Crim. App.               1994) (“[A] nonnegotiated guilty plea waives all

nonjurisdictional defects occurring prior to the entry of the guilty plea.”).

        And to the extent that appellant is complaining about the sufficiency of the evidence to

support the deadly weapon findings, we conclude that appellant’s judicial confessions are sufficient

to support the findings. The indictments alleged that appellant used or exhibited a deadly weapon

during commission of the aggravated robberies. Appellant pleaded guilty and judicially confessed

to committing “each and every allegation” contained in the indictments. Appellant’s judicial

confessions, alone, are sufficient to support the deadly weapon findings contained in the written

judgments. See Dinnery v. State, 592 S.W.2d 343, 353 (Tex. Crim. App. 1980) (op. on reh’g) (“It

is well settled that a judicial confession,   standing alone,   is sufficient to sustain a conviction upon

a guilty plea and to satisfy the requirements of Article 1.15.” (internal citations omitted)); see also

Alexander v. State, 868 S.W.2d 356, 361 (Tex. App.—Dallas 1993, no pet.) (“If a defendant pleads

                                                   —2—
guilty to an indictment that includes an allegation that lie used a dead! weapon, the trial court may

make a deadly weapon finding.”).

        Finally, with respect to appellant’s argument that his pleas were involuntary, we note that

appellant did not complain to the trial court about the voluntariness of his guilty pleas either befbre

or after his sentencing. Under Texas Rule of Appellate Procedure 33.1, a party must first complain

to the trial court and obtain a ruling in order to preserve most complaints for appellate review. See

Tix. R. API. P. 33.1   .   The court of criminal appeals and this Court have held that the rule 33. 1

requirement of preservation of error applies to complaints about the voluntariness of a guilty plea.

See Mendez v. State, 13$ S,W.3d 334, 339,350 (Tex. Crim. App. 2004); Aldrich v. State, 53 S.W.3d
460. 468-69 (Tex. App.-—Dallas 2001), aj/’d, 104 S.W.3d 890 (Tex. Crim. App. 2003). We

conclude that appellant has not preserved his complaint about the voluntariness of his guilty pleas

for appellate review, But even if appellant had preserved this issue for appellate review, we would

resolve it against him. There is no evidence in the record that appellant’s guilty pleas were not made

knowingly and voluntarily. To the contrary, the record demonstrates that the trial court admonished

appellant as to the range of punishment for the first-degree felony of aggravated robbery, and that

appellant fully understood the proceedings, including the trial court’s admonishments and the effects

of his guilty pleas.

                                             CONCLUSION

        We resolve appellant’s sole issue against him and affirm the trial court’s judgments.




Do Not Publish
TEx. R. App. P.47
1 10978F.U05
                                   nurt nf ;pprah
                           FiftIi Diitrirt nf ixai tt Lt11ai

                                          JUDGMENT
RYAN SCOTT MIRACLE, Appellant                          Appeal from the 439th Judicial District
                                                       Court of Rockwafl County, Texas.
No. 05-i 1-00978-CR             V.                     (Tr.Ct.No. 2-1 1-85).
                                                       Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS. Appellee                           Justices O’Neill and FitzGerald
                                                       participatmg.

      Based   Ofl   the Court’s opinion of this date, the judgment of the trial court is AFFIRMEI).


Judgment   entered November 5, 2012.




                                                      1
                                                      E LIABETH LANG-MI            S
                                                     / JUSICE
                                         0
                               niirt tif _pit1
                       iift1i 1i;trirt nf rxa at Ja1{a

                                      JUDGMENT
RYAN SCOTT MIRACLE. Appellant                      Appeal from the 439th Judicial District
                                                   Court of Rockwall County, Texas.
No. 05- 11-00979-CR          V.                    (Tr.Ct.No. 2-1 1-86).
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and FitzGerald
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 5, 2012.


                                                   /   I
                                                                                   /


                                                   kfZA13ETH LANGM1E
                                                             9
                                                  ’1
                                                   JUSTTCE
                               (!tnirt nf ijiahi
                       fiffJi Oitrjrt nf Lcxai tt Ja1Ia
                                          JUDGMENT
RYAN SCOTT MIRACLE, Appellant                          Appeal from the 43 9th Judicial District
                                                       Court of Rockwal I County, Texas.
No. 05-Il -009$ I-CR          V.                       (Tr.Ct.No. 2-1 1-88).
                                                       Opinion delivered by .Justice Lang—Miers.
THE STATE OF TEXAS, Appellee                           Justices O’Neill and FitzGerald
                                                       participating.

       Based on the Court’s   opinion   of this date, the judgment   of   the trial Court   IS   AFFIRN’IED.


Judgment entered November 5, 2012.

                                                                                       /2            1
                                                              -
                                                                      1         ‘                   /‘
                                                                                                         1
                                                                                                             /f
                                                       ELIZABETH LANG-MIERS
                                                       JUS’IICL